DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1, an image recording apparatus, comprising: an image recording head configured to record an image on a recording medium; a carriage configured to move the image recording head in a scanning direction within a scanning range; a conveyer configured to convey the recording medium in a conveyance direction intersecting with the scanning direction; and a controller, wherein the controller is configured to execute a first recording mode and a second recording mode, in the first recording mode, the controller causes the image recording head to accelerate to a first velocity, to move at the first velocity, and then to decelerate from the first velocity, while causing the image recording head to record the image at least during moving at the first velocity, and in the second recording mode, the controller causes the image recording head to accelerate to a second velocity lower than the first velocity, to move at the second velocity, and then to decelerate from the second velocity, while causing the image recording head to record the image at least during moving at the second velocity, wherein in a case that the controller has determined, based on printing data, that the image is to be recorded in a first velocity changing period including a first acceleration period and a first deceleration period, the controller executes the second recording mode, the image recording head accelerating in the first acceleration period and decelerating in the first deceleration period, and wherein the recording medium is a medium of one body, in a case that the image to be recorded on the medium of one body is to be recorded by a plurality of passes in the conveyance direction, the controller determines, for at least one or each of the 

3.	The Applicant also disclosed substantially the same subject matter in independent claims 11, 12 and 13.

4.	U.S. Patent number 6,260,945 to Niikura disclosed a similar invention (see office correspondence mailed on 10/29/2021). Unlike in the instant application, Niikura is silent about “in a case that the image to be recorded on the medium of one body is to be recorded by a plurality of passes in the conveyance direction, the controller determines, for at least one or each of the passes, whether the image is to be recorded during the first velocity changing period, andPage 2 of 11Application No. 17/032,276Docket No.: 006834.00429\US Amendment dated January 26, 2022Reply to Office Action of July 14, 2021in a case that the controller has determined that the image is to be recorded during the first velocity changing period in at least one of the plurality of passes, the controller executes the second recording mode in each of the plurality of passes for the medium of one body without determining whether the image is to be recorded during the first velocity changing period until completion of recording of the image on the medium of one body”. 

5.	Niikura is also silent about similar limitations in independent claims 11, 12 and 13.

6.	Japanese Patent application publication number 2016-068305 to Yatsunami also disclosed a similar invention (see office correspondence mailed on 10/29/2021). Unlike in the instant application, Yatsunami is silent about “the controller executes the second recording 

7.	Yatsunami is also silent about similar limitations in independent claims 11, 12 and 13.

8.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
11.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

13.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853